     Case 1:18-cv-01710-DAD-EPG Document 65 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   MICHAEL ANTHONY HOWARD,                                  Case No. 1:18-cv-01710-DAD-EPG (PC)

11                                           Plaintiff,
                                                              ORDER REQUIRING PLAINTIFF TO FILE
12                  v.                                        OPPOSITION OR STATEMENT OF NON-
                                                              OPPOSITION TO DEFENDANTS’
13                                                            MOTION FOR SUMMARY JUDGMENT
     SGT. ENCINAS, et al.,
14
                                          Defendants.
15

16          Michael Howard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   in this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law claims. On

18   July 12, 2021, Defendants filed a motion for summary judgment. (ECF No. 61). Plaintiff was

19   required to file an opposition or a statement of non-opposition to the motion within twenty-one

20   days, Local Rule 230(l), but did not do so.

21          Local Rule 230(l) provides that the failure “to file an opposition or to file a statement of

22   no opposition may be deemed a waiver of any opposition to the granting of the motion and may

23   result in the imposition of sanctions.” While a motion for summary judgment cannot be granted

24   by default, Heinemann v. Satterberg, 731 F.3d 914, 916 (9th Cir. 2013), the Court does have other

25   options when a party fails to respond. For example, if Plaintiff fails to respond, the Court may

26   treat the facts asserted by Defendant as “undisputed for purposes of the motion.” Fed. R. Civ. P.

27   56(e)(2). Alternatively, if Plaintiff fails to oppose the motion or file a statement of non-

28   opposition, the Court may recommend that this case be dismissed for failure to prosecute and
                                                          1
     Case 1:18-cv-01710-DAD-EPG Document 65 Filed 08/26/21 Page 2 of 2


 1   failure to comply with a court order.

 2          However, the Court will not impose any sanctions or treat the facts asserted by Defendants

 3   as undisputed at this time. Instead, the Court will give Plaintiff one more opportunity to file a

 4   response.

 5          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:

 6               1. Within thirty days from the date of service of this order, Plaintiff shall file an

 7                  opposition or a statement of non-opposition to Defendants’ motion for summary

 8                  judgment.

 9               2. If Plaintiff fails to comply with this order, in ruling on Defendants’ motion for

10                  summary judgment the Court may treat the facts asserted by Defendants in their

11                  motion for summary judgment as undisputed. Alternatively, the Court may

12                  recommend that this case be dismissed for failure to prosecute and failure to

13                  comply with a court order.

14
     IT IS SO ORDERED.
15

16      Dated:     August 26, 2021                               /s/
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
